  8:20-cr-00253-BCB-SMB Doc # 88 Filed: 08/23/21 Page 1 of 1 - Page ID # 162




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR253
                                            )
      vs.                                   )
                                            )                   ORDER
JASON HICKEY and                            )
ALEJANDRO CAZARES,                          )
                                            )
                    Defendants.             )


         This matter is before the court on defendant Jason Hickey’s Motion to Continue
Trial [87]. Counsel needs additional time to determine if the matter can be resolved short
of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [87] is granted, as follows:

      1. The jury trial, for defendants, Jason Hickey and Alejandro Cazares, now set
         for August 31, 2021, is continued to September 28, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and September 20, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: August 23, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
